SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X São Paulo, August 15, 2016 2Q16 Earnings Release Companhia Siderúrgica Nacional (CSN) (BM&FBOVESPA: CSNA3) (NYSE: SID) announces today its consolidated results for the second quarter of 2016 (2Q16), which are presented in Brazilian Reais and in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), and with Brazilian accounting practices, which are fully convergent with international accounting norms, issued by the Accounting Pronouncements Committee (CPC) and approved by the Brazilian Securities and Exchange Commission (CVM), pursuant to CVM Instruction 485 of September 1, 2010. All comments presented herein refer to the Company’s 2Q16 consolidated results and comparisons refer to the first quarter of 2016 (1Q16) and the second quarter of 2015 (2Q15), unless otherwise stated. The Real/U.S. Dollar exchange rate was R$3.2092 on June 30, 2016 and R$3.5583 on March 31, 2016. Highlights 2Q15 1Q16 2Q16 Change 2Q16 x 1Q16 2Q16 x 2Q15 Steel Sales (thousand t) 1% -1% - Domestic Market 60% 52% 53% 1% -7% - Overseas Subsidiaries 36% 42% 40% -2% 4% - Exports 4% 6% 7% 0% 3% Iron Ore Sales (thousand t)1 12% 55% - Domestic Market 1% 13% 7% -5% 6% - Exports 99% 87% 93% 5% -6% Consolidated Results (R$ Million) Net Revenue 3,687 3,844 4,349 13% 18% COGS -2,847 -2,918 -3,427 17% 20% Gross Profit 840 926 922 -0.4% 10% SG&A Expenses -421 -611 -498 -18% 18% Adjusted EBITDA 801 733 855 17% 7% Adjusted Net Debt 20,769 26,654 25,873 -3% 25% Adjusted Cash Position 11,102 6,472 5,678 -12% -49% Net Debt / Adjusted EBITDA 5,6x 8,7x 8,3x -0,4x 2,7x 1 Iron ore sales volumes include 100% of the stake in NAMISA until November 2015 and 100% of the stake in Congonhas Minérios as of December 2015. ² Adjusted EBITDA is calculated based on net income/loss, before depreciation and amortization, income taxes, the net financial result, results from investees, and other operating income (expenses) and includes the proportional share of the EBITDA of the jointly-owned investees MRS Logística and CBSI, as well as the Company’s 60% interest in Namisa, 33.27% in MRS and 50% in CBSI until November 2015 and stakes of 100% in Congonhas Minérios, 37.27% in MRS and 50% in CBSI as of December 2015. ³ Adjusted Net Debt and Adjusted Cash and Cash Equivalents included 33.27% of the stake in MRS, 60% of the interest in Namisa and 50% of the stake in CBSI until November 2015. As of December 2015, they included 100% of Congonhas Minérios, 32.27% of MRS and 50% of CBSI, excluding Forfaiting and drawee risk operations. Closing Market Indicators on June 30, 2016 BM&FBovespa (CSNA3): R$7.82/share Market Cap: R$10.850 billion (US$4.429 billion) NYSE (SID): US$2.45/ADR (1 ADR 1 share) Total no. of shares 1,387,524,047 For further information, please visit our corporate website: www.csn.com.br/ri 2Q16 RESULTS CSN’s Consolidated Results · Net revenue totaled R$4,349 million in 2Q16, 13% up on 1Q16 and 18% more than in the same period last year. In relation to the previous quarter, the upturn was primarily due to increased sales volume in the mining segment and higher steel prices. Concerning 2Q15, the improvement was also due to the increase in mining sales volume. · COGS amounted to R$3,427 million, 17% up on the previous three months and 20% more than in 2Q15, chiefly due to higher iron ore output and increased costs as a result of the blast furnace #3 stoppage. · Second-quarter gross profit came to R$922 million, in line with 1Q16, with a gross margin of 21%, 3p.p. down on the first quarter. In relation to 2Q15, gross profit climbed by 10% and the gross margin narrowed by 2p.p., from 23% to 21%. · Selling, general and administrative expenses totaled R$498 million, 18% less than in 1Q16, but 18% higher year-on-year. These variations were largely due to distribution costs, which were 11% lower than in 1Q16, but 32% more than in the same quarter last year. · Other operating income (expenses) was a net expense of R$171 million in 2Q16, 35% up on the quarter before, due to the payment of provisioned taxes, and 23% down on 2Q15. · Working capital came to R$2,359 million, R$718 million less than in 1Q16, while the financial cycle closed the second quarter at 77 days, 24 days less than in the previous quarter. · Adjusted net debt fell by 3% over 2Q16, totaling R$25,873 million, while leverage ended the quarter at 8.3x, versus 8.7x in the previous three months. · The proportional net financial result was negative by R$228 million in 2Q16, due to: i) financial expenses (excluding the exchange variation) of R$856 million; ii) the positive exchange variation result of R$478 million; and iii) financial revenue of R$150 million. Financial Result (R$ million) 2Q15 1Q16 2Q16 Financial Result - IFRS (+) Financial Result of Joint-Venture (+) Namisa (92) - - (+) MRS (22) (25) (24) () Proporcional Financial Result 1 Financial Revenues 58 251 150 Financial Expenses (944) (1,219) (378) Financial Expenses (ex-exchange rates variation) (890) (856) Result with Exchange Rate Variation (114) (330) 478 Monetary and Exchange Rate Variation 82 949 1,220 Hedge Accounting (82) (566) (595) Notional Amount of Derivatives Contracted (114) (713) (146) ¹ The proportional financial result considered stakes of 60% in Namisa, 33.27% in MRS and 50% in CBSI until November 2015 and stakes of 100% in Congonhas Minérios, 37.27% in MRS and 50% in CBSI as of December 2015. For further information, please visit our corporate website: www.csn.com.br/ri 2 2Q16 RESULTS · CSN’s equity result was a positive R$18 million in 2Q16, versus a positive R$45 million in 1Q16 and a negative R$44 million in 2Q15, chiefly due to MRS’s equity result, which fell from R$61 million, in 1Q16, to R$32 million, as shown below: Share of profits (losses) of investees (R$ million) 2Q15 1Q16 2Q16 Namisa (49) - - MRS Logística 24 61 32 CBSI - 1 - TLSA (7) (7) (4) Arvedi Metalfer BR (3) - - Eliminations (9) (11) (10) Share of profits (losses) of investees 45 18 · CSN recorded a second-quarter net loss of R$43 million, versus net losses of R$831 million and R$615 million in 1Q16 and 2Q15, respectively. The improvement was primarily due to the recovery of the financial result, which was negative by R$204 million in 2Q16, versus R$943 million negative in 1Q16 and R$772 million negative in 2Q15. Adjusted EBITDA (R$ million) 2Q15 1Q16 2Q16 Change 2Q16 x 1Q16 2Q16 x 2Q15 Profit (loss) for the Period (95%) (93%) Depreciation 279 310 304 (2%) 9% Income Tax and Social Contribution (5) 122 110 (10%) - Finance Income 772 943 204 (78%) (74%) EBITDA (ICVM 527) 6% 34% Other Operating Income (Expenses) 223 127 171 35% (23%) Share of Profit (Loss) of Investees 44 (45) (18) (59%) - Proportionate EBITDA of Joint Ventures 104 107 126 18% 22% Adjusted EBITDA 1 17% 7% ¹ The Company discloses adjusted EBITDA excluding interests in investments and other operating revenue (expenses) in the belief that these items should not be considered when calculating recurring operating cash flow. · Adjusted EBITDA amounted to R$855 million in 2Q16, 17% up on the quarter before and 7% more than in 2Q15, accompanied by an adjusted EBITDA margin of 18.7%, 0.6p.p. higher than in 1Q16, but 1.5p.p. down on 2Q15. Adjusted EBITDA (R$ million) and Adjusted EBITDA Margin (%
